Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s election without traverse of Group I, Claims 1-6, 10, and 14, in the reply filed on 10/04/2022 is acknowledged. Claims 1-6, 10, and 14 are pending and under examination based on applicant’s election. 
Claims 7-9, and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022. 

Priority
The instant applicant claims priority to PCT/CN2020/076131. Priority is given with the effective filing date of 02/21/2020. 

Acknowledgment is made of applicant's claim for foreign priority based on PCT/CN2020/076131. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2020/076131 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is drawn to an isolated monoclonal antibody or antigen-binding fragment thereof comprising a heavy chain complementarity determining region 1 (HCDR1), HCDR2, HCDR3, a light chain complementarity determining region 1 (LCDR1), LCDR2, and LCDR3, wherein the antibody or antigen-binding fragment thereof specifically binds B-cell activating factor (BAFF) receptor, wherein the antibody or antigen-binding fragment thereof is human or humanized. 
The claim encompasses human antibodies. However, the specification teaches that the monoclonal antibodies of the invention were identified from an affinity maturation screen of a previously identified anti-BAFF receptor monoclonal antibody, H90-5, from WO2017/214170; Qin et al., Clin. Cane. Res. 24(5): 1114-23 (2018). [00110, Example 1]. These antibodies were produced in BALB/c mice that generated human-BAFF-R expressing mouse fibroblast cells [WO2017/214170; Qin et al., Clin. Cane. Res. 24(5): 1114-23 (2018), Example 1]. 
There is no disclosure of a fully human antibody nor any expectation that a human antibody would comprise the same complementary determining regions (CDRs) as those disclosed in the instant application because the antibodies were made in mice. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian fibroblast growth factors (FGFs) were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. In the same manner, disclosure of a mouse antibody sequence provides no salient information regarding the sequences produced in a human.
Accordingly, as applicant does not appear to be in possession of a fully human antibody with the claimed sequences, the disclosure as a whole fails to adequately describe a human antibody. Thus, a claim to such an antibody fails to meet the written description requirements. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “preferably.” The “preferably” makes it unclear if the antibody or antigen-binding fragment thereof has to bind a human receptor or if it can bind to receptors in other mammals. Further, MPEP 273.05(d) states, “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.” Deleting the phrase “preferably human BAFF receptor” will overcome this rejection. 

	
Allowable Subject Matter
Claims 2-4, 6, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be otherwise be allowable when the rejection for claim 1 is overcome. The prior art fails to teach the limitations of these claims. 


Pertinent Art
A.       US10577421
Sequence 200 of US10577421 contains CDRs of SEQ IDs 6, 7, and 8 of the instant application but US10577421 does not have sequences containing CDRs of SEQ IDs 1, 2, and 3. Further, the CDRs in US10577421 bind LAG-3 and do not bind BAFF.  

B.       WO2020172440
Sequences 13, 14, and 15 of WO2020172440 contain CDRs of SEQ IDs 3, 4, and 5 of the instant application but WO2020172440 does not have sequences containing CDRs of SEQ IDs 6, 7, and 8. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644